Order entered July 13, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00049-CR

                                MELVIN LEE VAUGHN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 283rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F13-60500-T

                                             ORDER
        The Court REINSTATES the appeal.

        On June 30, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 9, 2015, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the June 30,

2015 order requiring findings.

        We GRANT appellant’s July 9, 2015 motion and ORDER appellant’s brief filed as of

the date of this order.

                                                       /s/   LANA MYERS
                                                             JUSTICE